Citation Nr: 1311881	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-47 061A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's August 2010 decision denying entitlement to service connection for disability exhibited by poison ivy and an initial rating in excess of 60 percent for cytomegalovirus (CMV).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The DD 214 of the moving party in this action reflects that she had active service from March 1974 to March 1977, and had subsequent service in the United States Naval Reserve.

This matter is before the Board of Veterans' Appeals (Board) as an original action on a motion received in December 2010, in which the moving party alleged CUE in an August 11, 2010 Board decision that denied entitlement to service connection for disability exhibited by poison ivy and an initial evaluation in excess of 60 percent for CMV.


FINDINGS OF FACT

1.  In August 2010, the Board denied entitlement to service connection for disability exhibited by poison ivy and an initial evaluation in excess of 60 percent for CMV.

2.  There was a tenable basis for each of the Board's determinations, and none of the errors alleged by the moving party would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The August 2010 Board decision that denied entitlement to service connection for disability exhibited by poison ivy and an initial evaluation in excess of 60 percent for CMV did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was filed with the Board in December 2010.

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  Her December 2010 letter included her name, the date of the Board decision, the docket number of the case decided by the Board, and appeared to reference and indicate disagreement with each of the Board's August 2010 determinations.  While she cited the docket number rather than the VA file number, her representative subsequently cited the file number in the June 2011 document entitled motion for revision.  Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).  As shown in the discussion below, the Board also finds that the moving party set forth her allegations with sufficient specificity in her December 2010 communication, along with the June 2011 communication from her representative.  The Board will therefore address the CUE motion on the merits.

The provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In her December 2010 communication, the moving party listed 9 contentions, and the Board will address them each in turn.  In its August 2010 decision, the Board found that the moving party did not show that a chronic disability manifested by poison ivy manifested in service or thereafter, and that the moving party did not meet the criteria for a rating higher than 60 percent under the applicable diagnostic code as discussed in detail below.

In her first contention, the moving party wrote that the Board committed an obvious error of fact and law by stating that her CMV was not manifested in service.  She noted that she was rated 60 percent for CMV and not poison ivy, as was stated in the finding of fact, which was erroneous.  She quoted from the RO's July 2006 statement of the case (SOC), in which it stated, "Since she did indeed contract CMV during her military service beginning in 1974."  There are several flaws in the moving party's argument in this regard.  First, in the findings of fact in its August 2010 decision, the Board wrote that a chronic disability manifested by poison ivy was not manifested in service, and was not currently shown, and that the moving party's CMV was not manifested by cognitive impairments such as inability to concentrate, forgetfulness, confusion, and her fatigue was not nearly constant and so severe as to restrict routine daily activities almost completely and does not occasionally preclude self-care, which were the requirements for the next highest rating under the appropriate diagnostic code.  The Board did not, as alleged by the moving party, indicate that CMV was not manifested in service.  Even if the Board had so indicated, the decision that it rendered was on the question of whether the moving party was entitled to a higher initial rating for this disability, and the Board thus implicitly found that this disability had been incurred in service. 

In addition, the moving party quoted from the July 2006 statement of the case issued in connection with her claim for an earlier effective date for the grant of service connection, which was not issued in connection with the claims denied by the Board in August 2010 and, in any event, the quotation was taken out of context.  The full quotation from the RO's July 2006 SOC was, "The Veteran contends that her disability payments should be retroactive to 1974, since she did indeed contract CMV during her military service beginning in 1974."  The RO was merely summarizing the moving party's contention.  In any event, there is no issue as to whether CMV was incurred in service - that fact was assumed in the Board's August 2010 denying a higher initial rating for this disability.  Thus, even assuming without deciding that there was any contradiction in statements indicating that CMV was or was not contracted in service, such contradiction could not be the basis of a finding of CUE because it is not outcome determinative.

In its August 2010 decision, the Board discussed the general principles applicable to claims for higher ratings, how her CMV was rated by analogy under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-6354, applicable to chronic fatigue syndrome, summarized the relevant evidence including January 2003, January 2005, and October 2009 VA examinations, and explained why the evidence did not reflect that there were cognitive impairments, such as inability to concentrate, forgetfulness, and confusion that were nearly constant and so severe as to restrict routine daily activities.  In doing so, the Board acknowledged the moving party's reports that she could get confused and sometimes had difficulty concentrating, but found that this did not amount to near constant and near severe cognitive symptomatology, based on the medical and lay evidence.  The Board noted the moving party's reports of exacerbating episodes and that at times she had problems performing her personal care, this did not amount to nearly constant and severe exacerbations.  The Board also noted that a condition evaluated under DC 6354 would be considered incapacitating only while it required bed rest and treatment by a physician, pursuant to a Note following that diagnostic code, and there was no such evidence in this case.  There was nothing in the outcome of the Board's decision that was determined by whether or not CMV was incurred or contracted in service.

The moving party also indicated in her first contention that poison ivy was diagnosed during service, as reflected in the service treatment records, and that she was diagnosed with poison ivy on the January 2003 VA examination.  In its August 2010 decision, the Board noted the general principles applicable to service connection claims, and specifically addressed the moving party's statements that she had poison ivy during service.  It noted that the service treatment records were negative for any skin abnormalities, including a diagnosis of or treatment for disability exhibited by poison ivy.  The Board also noted the December 1981 report of medical history prepared in connection with her Naval Reserve service, in which she checked the "No" box for any "skin diseases," and described her health as perfect.  The Board also noted a June 1982 service treatment record reflecting complains of rash on the right hand with itch and drainage for seven days and an assessment of poison ivy, as well as a May 1993 private treatment record reflecting treatment for poison ivy and cortisone injections.  The Board noted a diagnosis of poison ivy on the January 2003 VA examination, lay statements from the moving party's mother and brother indicating she broke out with a rash and experienced outbreaks of itching.  

The Board also discussed the March 2009 VA examination, on which the moving party reported breakouts of poison ivy for more than 20 years because it was "in her bloodstream," and that she did not report systemic symptoms associated with skin lesions, and did not report symptoms or treatment for urticaria.  The Board noted that the March 2009 skin examination was normal, no urticarial lesions were seen, the diagnosis was normal skin, and the examiner found that there was insufficient evidence of recurrent poison ivy and urticaria, and no residuals from poison ivy that occurred more than 25 years ago.  The Board noted that the examiner explained that poison ivy is a contact dermatitis and it resolves in 1 to 3 weeks after direct contact with plants, that poison ivy is not contagious and does not cause chronic skin disease, and that there is no evidence in current medical literature that it is possible to have poison ivy repeatedly without repeated direct contact with plants.  The Board also noted that the examiner could not find any evidence in the claims folder of a chronic skin disease.

In applying the law to the above evidence, the Board found that the lay statements of the moving party that she suffered from poison ivy in 1974 during her period of active service conflicted with the other evidence of record and her own contemporaneous statements during that time period, specifically, the negative service treatment records and the moving party's denial in December 1981 that she had any skin diseases, and the normal skin findings on examination.  The Board also acknowledged the June 2, 1982 diagnosis of poison ivy, and found that, whether or not such diagnosis of poison ivy was rendered during a period of active duty training (ACDUTRA) or inactive duty training (INACDUTRA) was irrelevant, because a chronic disability exhibited by poison ivy had not been shown.  The Board cited the March 2009 VA examiner's findings that poison ivy is a contact dermatitis and does not cause a chronic skin disease and is not itself a chronic skin disease, notwithstanding the moving party's description of skin lesions and itching, which she referred to as poison ivy, and for which she sought and received treatment (cortisone injections) in the 1990's.  The Board found the opinion of the March 2009 examiner persuasive and well-supported and therefore the most probative medical evidence on the subject, because it was based on a review of all historical records, and it contained a detailed rationale for its medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board noted that the courts have held that Congress specifically limits entitlement to compensation to disability due to disease or injury in service, and found that the above evidence indicated that there was no chronic disability due to poison ivy.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  In this regard, the Board specifically considered the January 2003 notation of the VA examiner that the moving party was positive for urticaria, but found that this diagnosis was not supported by any other medical evidence on file, in particular the the March 2009 VA examiner's findings that there was insufficient evidence of urticaria based on the moving party's denial of symptoms of urticaria, and the lack of urticarial lesions.  The Board therefore gave no credence to the urticaria notation of the January 2003 VA examiner, because it was unsupported by medical findings or rationale, as there were no skin symptoms at the time of the January 2003 VA examination, and any positive diagnosis therefore could not have been based on any physical examination.

The moving party's contention that there was CUE because she was diagnosed with poison ivy must therefore be rejected, because, as shown above, the Board acknowledged and discussed her diagnoses and explained why such diagnoses did not warrant a finding of entitlement to service connection.  Any disagreement as to how the Board weighed this evidence does not constitute CUE.  38 C.F.R. § 20.1403(d).

In her second, sixth, and seventh contentions, the moving party wrote that her CMV was manifested by her cognitive impairments, such as her inability to concentrate, residual fatigue, headaches, cough, body aches, generalized weakness, confusion, and fatigue, and that these impairments were so severe as to restrict routine daily activities almost completely which may occasionally preclude self care.  She noted that the evidence showed she had debilitating fatigue and cognitive impairment that were nearly constant and sever enough to restrict daily activities and preclude self care.  She also noted that her daughter lived with her the previous 4 months to ensure proper self care, and that her daughter had also contracted CMV because the moving party gave birth to her when she had this disease.  The moving party also contended that the Board's acknowledgement that "she has problems performing her personal care" was an admission by the Board that she did have debilitating fatigue and cognitive impairment, contrary to its ultimate finding that she did not have the degree of impairment required for a 100 percent rating under DC 6354.

These contentions essentially assert that the Board should have found that the moving party met the requirements for a 100 percent rating under DC 6354.  However, as indicated above, the Board in its August 2010 decision summarized the relevant evidence and explained why the evidence did not reflect that there were cognitive impairments, such as inability to concentrate, forgetfulness, and confusion that were nearly constant and so severe as to restrict routine daily activities.  In doing so, the Board acknowledged the moving party's reports that she could get confused and sometimes had difficulty concentrating, but found that this did not amount to near constant and near severe cognitive symptomatology, based on the medical and lay evidence, as well as her reports exacerbating episodes and that at times she had problems performing her personal care, which it found did not amount to nearly constant and severe exacerbations.  The moving party's contention in this regard is again at most a disagreement with how the evidence was weighed, which is not a valid basis for a finding of CUE. 38 C.F.R. § 20.1403(d).

In her third, fourth, and eighth contentions, the moving party noted that she was forced to retire due to her disability, was unable to continue working because she had to use all her vacation and sick time and that she met the requirements of 38 C.F.R. § 3.321(b)(1), noting that the Board acknowledged that she "has problems performing her personal care."  She noted the October 2009 VA examiner's statement that she "has chronic fatigue syndrome with chronic pain that interferes with her work situation"

In its August 2010 decision, the Board considered whether referral for an extraschedular rating was warranted under C.F.R. § 3.321(b)(1).  The Board noted that the moving party had reported full time employment processing applications at a blind center, and that she documentary evidence showing lost time from work, to including using sick and annual leave, due to her CMV symptomatology.  The Board noted that the applicable regulation, 38 C.F.R. § 4.1, provides that, the degrees of disability specified in the Rating Schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability and also that factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned.  The Board also noted that the moving party had also reported difficulty at work due to her leg and back pain, although she was able to function well on the job.  The Board also noted the October 2009 VA examiner's statement that her chronic fatigue symptoms interfered with her work situation, and acknowledged that her CMV interfered to some degree with her employment.  The Board cited a statement of VA's General Counsel in VAOGCPREC 6-96, published at 61 Fed. Reg. 66749 (1996), that "mere assertions or evidence that a disability interferes with employment" is not enough to warrant extra-schedular consideration; rather, consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by a veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that a veteran's service-connected disability affects employability in ways not contemplated by the rating schedule, and concluded that the moving party had not shown that her CMV had resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the Rating Schedule impractical or inadequate at any time during the appeal.

The Board thus considered the moving party's employment difficulties including the use of vacation and sick time and found that neither this nor anything else warranted referral for extraschedular consideration.  In addition, the Board considered the fact that at times she had problems performing her personal care, but found that this did not amount to nearly constant and severe exacerbations.  Thus, these contentions again amount to disagreement with how the Board weighed the evidence in coming to its conclusion that referral for consideration of an extraschedular rating was not warranted, which is not a valid basis for a finding of CUE. 38 C.F.R. § 20.1403(d).  The Board also notes that evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made, including evidence in VA's constructive possession.  38 C.F.R. § 20.1403(b).  This is significant because Virtual VA records indicate that in June 2012 the RO granted the moving party a total disability rating based on individual unemployability (TDIU), effective June 3, 2012, based on her CMV, indicating that she was no longer unemployable.  The RO also increased the rating for CMV to 70 percent.  Those decisions, however, and the evidence underlying them, were not before the Board at the time of the August 2010 decision and therefore cannot be considered in connection with the current CUE motion.

In her fifth contention, the moving party noted a diagnosis of mononucleosis in 1974, and contended that this diagnosis derived from her CMV.  She also noted that the Center for Disease Control (CDC) has indicated that CMV resides in white blood cells without causing detectable damage, and caused her severe impairment of the immune system with CMV blood disorder disease consistently reactivating the CMV from the latent or dormant state for life.  This contention cannot be the basis for a finding of CUE because even if accepted it is not outcome determinative.  The contention relates to the length of time the moving party has had CMV and the Board did not question and indeed acknowledged that the moving party had CMV in service.  The moving party also does not allege that any of the medical information she related from the CDC was before the Board or explain how it would have altered the outcome of the appeal if it were before the Board.

In her ninth and final contention, the moving party requested a more favorable rating for her CMV and asked that it be made retroactive to July 20, 2005, when VA first rated this disability at 40 percent.  This contention does not identify a specific error in the Board's August 2005 decision and thus does not provide a valid basis for a finding of CUE.

For the foregoing reasons, none of the moving party's contention establish that there was an outcome determine error in the Board's August 2010 decision warranting a finding of CUE.  The benefit of the doubt doctrine is inapplicable, and the moving party's CUE motion must therefore be denied.  38 C.F.R. § 20.1411(a).  


ORDER

The motion alleging CUE in the Board's August 2010 decision denying entitlement to service connection for disability exhibited by poison ivy and an initial rating in excess of 60 percent for CMV is denied.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



